LEAH BROWNLEE TAYLOR
Leah.B.Taylor@usdoj.gov
United States Department of Justice
Senior Trial Attorney
PO Box 7146
Washington, D.C. 20044
(202) 616-4325
Attorney for Greg T. Bretzing and the United States of America

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON


 Ryan Payne and Victoria Sharp,
 Plaintiffs.

 v.                                                No. 2:18-cv-165-MO

 W. Joseph Astarita, individually and              Defendants Greg Bretzing’s
 in his official capacity as an agent of           and the United States of America’s
 the FBI, Defendants 1X through 6x,                Motion for Judicial Notice
 individually and in their official                In Support of their Motions to Dismiss
 capacity as agents of the Oregon State            Pursuant
 Police, Greg T. Bretzing, individually            to Fed. R. Civ. P. 12 (b)
 and in his capacity as an officer of the          Oral Argument Requested
 FBI, Defendants 7x through 12x,
 individually and in their official
 capacity as officers of the FBI,
 Defendants.




____________________________________________________________________
      DEFENDANT GREG BRETZING’S AND THE UNITED STATES OF
  AMERICA’S PARTIAL CONSENT MOTION FOR JUDICIAL NOTICE OF
  MATERIALS SUBMITTED IN SUPPORT OF THEIR MOTIONS TO DISMISS
                   UNDER FEDERAL RULE OF EVIDENCE 201

       Defendant Greg Bretzing and the United States of America, hereby move

pursuant to LR 7-1(b), with partial consent of Plaintiffs, that the Court take judicial notice

of materials submitted in support of their motions to dismiss under Fed. R. Evid. 201. In

support of said motions, the Defendants state the following:

                                              1
                                   ARGUMENT

       “In ruling on a 12(b)(6) motion, a court may consider “allegations contained in

the pleadings, exhibits attached to the complaint, and matters properly subject to judicial

notice.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)(citation omitted). Federal

Rule of Evidence 201 states that a “court may judicially notice a fact that is not subject to

reasonable dispute because it: (1) is generally known within the trial court’s territorial

jurisdiction; or (2) can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Id.; see Rogers v. Horsely, 13 F. App’x 281

(9th Cir. 2005); Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001); Alton v.

Medtronic, Inc., 970 F. Supp. 2d 1069, 1074 (D. Or. 2013).

       Courts may take notice of judicial filings in other courts and government agency

records where the facts contained therein are not subject to reasonable dispute. Harris v.

County of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012); Reyn’s Pasta Bella, LLC v.

Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006); Disabled Rights Action Comm. v.

Las Vegas Events, Inc., 375 F.3d 861, 866 n.1 (9th Cir. 2004) (explaining that a court

may take judicial notice of a government agency’s records and other undisputed matters

of public record under Fed. R. Evid. 201). Publications such as newspapers, magazines

and books and items found on the internet may also be proper subjects of judicial notice

if they are matters of public record or in the public realm. See Vesta Corp. v. Amdocs

Mgmt., 80 F. Supp. 3d 1152, 1157 (D. Or. 2015) (taking judicial notice of SEC filings,

press releases, and webpages); Doe v. Archdiocese of Portland, 717 F. Supp. 2d 1120,

1129-30 (D. Or. 2010) (proper to take judicial notice of news media reports alleging

sexual abuse by Roman Catholic priests, not for the truth of the contents but to show



                                              2
what was reported in the public realm); see also Von Saher v. Norton Simon Museum of

Art at Pasadena, 592 F.3d 954 (9th Cir. 2010) (proper for district court to take judicial

notice of newspaper, magazine and book publications about paintings allegedly stolen by

the Nazis in World War II and sold to a CA museum not for contents but to indicate what

was in the public realm).

       The Defendants reference judicial filings, court records, and government agency

records in their motions to dismiss containing facts that are not subject to reasonable

dispute under Rule 201. 1 See e.g. docketed filings and orders in United States v.

Payne,16-cr-00051, Cox v. United States of America, 17-cv-00121; United States v.

Astarita, 17-cr-00226-JO. These materials are helpful to understanding the events and

context from which this case arose. The Defendants also reference media sources and

articles that demonstrate what was in the public realm at the time of the events that are

the subject of this case. These news sources are properly the subject to judicial notice

under Rule of Evidence 201, and the Court is free to consider the cited sources for that

purpose.

       Pursuant to LR 7-1 (a), counsel certifies that conferred in good faith with Plaintiffs’

counsel on May 3, 2019 and Plaintiffs consent to judicial notice of official court

proceedings evidencing judgments only.

                                              Respectfully submitted,

                                              JOSEPH HUNT
                                              Assistant Attorney General
                                              Civil Division


1 Although Greg Bretzing’s Motion to Dismiss incorporates the referenced background
materials, the Court is free to consider the same cited sources in considering the United
States of America’s motion to dismiss to understand the events and context from which
this case arose.
                                             3
                                                C. SALVATORE D’ALESSIO, JR.
                                                Acting Director, Constitutional Tort Staff
                                                Torts Branch, Civil Division

                                                RICHARD MONTAGUE
                                                Senior Trial Counsel
                                                Torts Branch, Civil Division

                                                /s/ Leah Brownlee Taylor
                                                LEAH BROWNLEE TAYLOR
                                                United States Department of Justice
                                                Senior Trial Attorney
                                                Constitutional Tort Staff
                                                Torts Branch, Civil Division
                                                PO Box 7146
                                                Washington, D.C. 20044
                                                Leah.B.Taylor@usdoj.gov

                                                Attorney for Defendants
                                                United States of America and Greg Bretzing

                             CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019, I filed the foregoing motion through the

CM/ECF system, causing the following individuals to be served by electronic means, as

reflected in the Notice of Electronic Filing:


Roger I. Roots, Esq.
rogerroots@msn.com
ROOTS LAW
270 Bellevue Ave. #1016
Newport, RI 02840

James L. Buchal, Esq.
Murphy & Buchal LLP
3425 SE Yamhill Street, Suite 100
Portland, OR 97214
P:(503)227-1011

James S. Smith
Department of Justice
Trial Division

                                                4
100 SW Market St
Portland, OR 97201
james.s.smith@doj.state.or.us

Thomas F. Armosino
Frohnmayer Deatherage, et al.
2592 E. Barnett Road
Medford, OR 97501
Email: armosino@fdfirm.com

Molly R. Silver
Frohnmayer Deatherage, et al.
2592 E. Barnett Road
 Medford, OR 97501
Email: silver@fdfirm.com



                                s/ Leah Brownlee Taylor
                                Leah Brownlee Taylor




                                5
